DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-11, Morf (U. S. Patent No. 8,440,978 B2) disclosed a system that comprises: 
a hybrid imaging device comprising: 
a first scintillator (504, 602); 
a first detector (502, 603) including first detector pixels configured to generate a signal based on photons emitted from the first scintillator; 
a second scintillator (504, 602); 
a second detector (502, 603) including second detector pixels configured to generate a signal based on photons emitted from the second scintillator; and 
a control logic (700) coupled to the first detector pixels and the second detector pixels; 
wherein: 

the first detector pixels overlap the second detector pixels; and
 the control logic is configured to generate image data in a response to the second detector (column 6, lines 3-52).
However, the prior art failed to disclose or fairly suggested that the system further comprises:
a control logic configured to generate dose data in a response to the first detector.

With respect to claims 12-18, Morf (U. S. Patent No. 8,440,978 B2) disclosed a method that comprises: 
converting a part of incoming photons into first converted photons with a first scintillator (504, 602) of a first layer; 
passing remaining photons of the incoming photons to a second scintillator (504, 602) of a second layer;  Patent Application18 of 21Attorney Docket No. 10110-0060 Client No. 2017-161-US2 
converting a part of the remaining photons into second converted photons with the second scintillator; and
generating image data in a response to the second converted photons (column 6, lines 3-52).
However, the prior art failed to disclose or fairly suggested that the method further comprises:
generating dose data in a response to the first converted photons.

With respect to claims 19 and 20, Morf (U. S. Patent No. 8,440,978 B2) disclosed a system that comprises: 
means (504, 602) for converting a part of incoming photons into first converted photons and passing remaining photons of the incoming photons; 
means (504, 602) for converting a part of the remaining photons into second converted photons; and
means (700) for generating image data in a response to the second converted photons (column 6, lines 3-52).
However, the prior art failed to disclose or fairly suggested that the system further comprises:
means for generating dose data in a response to the first converted photons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shedlock et al
Yun et al. (U. S. Patent No. 7,412,024 B1) disclosed X-ray mammography.
Lin et al. (U. S. Patent No. 6,791,090 B2) disclosed a Compton deconvolution camera.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884